UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

en i,

etareteinmn,
as
ae

_goncincanrs

a
aoe

I

I

I

{

1

1

I

!

!

I

I

I

I

I

I

I

!

Ps

>
neg

UNITED STATES OF AMERICA

- Ve. ; SEALED
; SUPERSEDING INDICTMENT

 

JULTO MARQUEZ-ALHJANDRO,
a/k/a “Chino Montero, "
LUIS BLONDET,
a/k/a “Cabezon,”
OSCAR VALDES-GARCIA,
a/k/a “Pony,”
JASON DONES-GONZALEZ,
a/k/a “Jason,”
a/k/a “Arrabal,”
JOSE VICTOR PELLOT-CARDONA,
a/k/a “Vaitito,”
REINALDO CRUA-FERNANDEZ,
a/k/a “Remy,”
RALPH LABOY,
WILLIAM VASQUEZ-BAEZ,
JOSE MARTINE4Z-DIAZ,
a/k/a “Tony Zinc,” and
FERNANDO GOMEZ,

$5 16 Cr. 387 (JMF)

 

Defendants.

COUNT ONE
(Racketeering Conspiracy)

The Grand Jury charges:

1. At all times relevant to this Indictment, JULTO
MARQUEZ-ALEJANDRO, a/k/a “Chino Montero,” LUIS BLONDET, a/k/a
“Cabezon,” OSCAR VALDES-GARCIA, a/k/a “Pony,” JASON DONES-GONZALEZ,
a/k/a “Jason,” a/k/a “Arrabal,” JOSE VICTOR PELLOT-CARDONA, a/k/a

“Vitito,” REINALDO CRUZ-FERNANDEZ, a/k/a “Remy,” and JOSE MARTINEZ-

 
DIAY, a/k/a “Tony Zinc,” the defendants, and others known and
unknown, were members and associates of La Organizacion de
Narcotraficantes Unidos (“La ONU,” or the “Enterprise”), a criminal
organization whose members and associates engaged in acts of
violence, including murder, and distribution of controlled
substances, including the trafficking of cocaine from Puerto Rico
to the Bronx, New York.

2. La ONU, including its leadership, its membership,
and its associates, constituted an “enterprise,” as defined by
Title 18, United States Code, Section 1961(4), that is, a group of
individuals associated in fact, although not a legal entity. This
Enterprise constituted an ongoing organization whose members
functioned as a continuing unit for a common purpose of achieving
the objectives of the Enterprise. At all times relevant to this
Indictment, the Enterprise was engaged in, and its activities
affected, interstate and foreign commerce.

PURPOSES OF THE ENTERPRISE

 

3. The purposes of the Enterprise included the
following:
a. Enriching the members and associates of the
Enterprise through, among other things, the distribution of

narcotics, including the trafficking of cocaine to New York.

 

 
b. Preserving and protecting the power of the
Enterprise and its members and associates through murder,
attempted murder, other acts of violence, and threats of
violence.

C. Promoting and enhancing the Enterprise and
the activities of its members and associates.

MEANS AND METHODS OF THE ENTERPRISE

4, Among the means and methods employed by the members
and associates in conducting and participating in the conduct of
the affairs of the Enterprise were the following:

a. Members and associates of the Enterprise
trafficked in cocaine, cocaine base, heroin, and marijuana.

b. Members and associates of the Enterprise
committed, conspired to commit, and attempted to commit, acts of
violence, including murder and assault, to protect and expand
the Enterprise’s criminal operations, and in connection with
rivalries with other criminal organizations.

c. Members and associates of the Enterprise
used physical violence and threats of violence, including
murder, attempted murder, and attempted assault against various
people, including in particular individuals associated with
rival criminal organizations.

d. Members and associates of the Enterprise

obtained, possessed, and used firearms.

 

 
e. Members of the Enterprise and their
associates engaged in violent acts in order to advance within
the enterprise.

£. Members of the Enterprise and their
associates were ordered to shoot and kill suspected rival drug
trafficking members.

THE RACKETEERING CONSPIRACY

 

5. From at least in or about 2004, up to and including
in or about 2016, in the Southern District of New York and
elsewhere, JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino Montero,” LUIS
BLONDET, a/k/a “Cabezon,” OSCAR VALDES-GARCIA, a/k/a “Pony,” JASON
DONES-GONZALEZ, a/k/a “Jason,” a/k/a “Arrabal,” JOSE VICTOR PELLOT-
CARDONA, a/k/a “Vitito,” REINALDO CRUZ-FERNANDEZ, a/k/a “Remy,” and
JOSE MARTINEZ-DIAZ, a/k/a “Tony Zinc,” the defendants, and others
known and unknown, being persons employed by and associated with
the racketeering enterprise described above, namely, La ONU, which
was engaged in, and the activities of which affected, interstate
and foreign commerce, willfully and knowingly combined, conspired,
confederated, and agreed together and with each other to violate
the racketeering laws of the United States, to wit, Title 18,
United States Code, Section 1962(c), that is, to conduct and
participate, directly and indirectly, in the conduct of the affairs
of La ONU through a pattern of racketeering activity, as that term

is defined in Title 18, United States Code, Sections 1961{1) and

 

 
1961(5), consisting of multiple acts involving murder, chargeable
under Puerto Rico Penal Code Articles 105 and 106 (murder), Article
43 (aiding and abetting), and Article. 249 (conspiracy); and
offenses involving trafficking in controlled substances, in
violation of Title 21, United States Code, Sections 812, 841, and
846.

6. It was a part of the conspiracy that each defendant
agreed that a conspirator would commit at least two acts of
racketeering in the conduct of the affairs of the Enterprise.

(Title 18, United States Code, Section 1962 (d).)

COUNT TWO
(Murder of Crystal Martinez-Ramirez)

The Grand Jury further charges:

7. At all times relevant to this Indictment, La ONU,
as described in paragraphs 1 through 4 of Count One of this
Indictment, which are repeated and incorporated by reference as
though fully set forth herein, including its leadership,
members, and associates, constituted an enterprise, as that term
ia defined in Title 18, United States Code, Section 1959 (b) (2),
that is, an association in fact of individuals engaged in, and
the activities of which affected, interstate and foreign
commerce. The Enterprise constituted an ongoing organization
whose members functioned as a continuing unit for a common

purpose of achieving the objectives of the Enterprise.

 

 
8. At all times relevant to this Indictment, La ONU,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 1961(1) and 1959 (b) (1), namely acts involving
murder, in violation of the Puerto Rico Penal Code, and
narcotics trafficking, in violation of Title 21, United States
Code, Sections 812, 841, and 846.

9. On or about April 9, 2005, in the Southern
District of New York and elsewhere, LUIS BLONDET, a/k/a
*“Cabezon,” the defendant, and others known and unknown, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from La
ONU, and for the purpose of gaining entrance to and maintaining
and increasing position in La ONU, an enterprise engaged in
racketeering activity, as described above, knowingly murdered
and aided and abetted the murder of Crystal Martinez-Ramirez in
the vicinity of Calle Jerusalem and Calle Penalara, San Juan,
Puerto Rico, in violation of Puerto Rico Penal Code, Articles
105 and 106, in that, (i) with intent to cause the death of
another person, BLONDET, and others known and unknown, caused
the death of Crystal Martinez-Ramirez; and (ii) under
circumstances evincing a depraved indifference to human life,
BLONDET, and others known and unknown, recklessly engaged in

conduct which created a grave risk of death to another person,

6

 

 
and thereby caused the death of Martinez-Ramirez.
(Title 18, United States Code, Sections 1959(a)(1) and 2.}

COUNT THREE
(Use of a Firearm for the Murder of Crystal Martinez-Ramirez)

The Grand Jury further charges:

10. On or about April 9, 2005, in the Southern
District of New York and elsewhere, LUIS BLONDET, a/k/a
“Cabezon,” the defendant, and others known and unknown, during
and in relation to a crime of violence for which he may be
prosecuted in a court of the United States, namely, the murder
of Crystal Martinez-Ramirez in aid of racketeering charged in
Count Two of this Indictment, willfully and knowingly did use
and carry a firearm, and, in furtherance of such crime of
violence, did possess a firearm, and did aid and abet the use,
carrying, and possession of a firearm, and in the course of that
crime of violence did cause the death of a person through the
use of a firearm, namely the death of Martinez-Ramirez, which
killing is murder as defined in Title 18, United States Code,
Section 111li(a), to wit, BLONDET shot and killed, and aided and
abetted the shooting and killing of, Martinez-Ramirez in the
vicinity of Calle Jerusalem and Calle Penalara, San Juan, Puerto

Rico.

 

 
(Title 18, United States Code, Sections 924(3) (1) and 2.)

COUNT FOUR
(Murder of Jean Adorno-Caballero)

The Grand Jury further charges:

11. Paragraphs 7 and 8 of Count Two of this Indictment
are repeated and incorporated by reference as though fully set
forth herein.

12. On or about June 23, 2006, in the Southern
District of New York and elsewhere, JULIO MARQUEZ-ALEJANDRO,
a/k/a “Chino Montero,” and OSCAR VALDES-GARCIA, a/k/a “Pony, “
the defendants, and others known and unknown, as consideration
for the receipt of, and as consideration for a promise and
agreement to pay, a thing of pecuniary value from La ONU, and
for the purpose of gaining entrance to and maintaining and
increasing position in La ONU, an enterprise engaged in
racketeering activity, as described above, knowingly murdered
and aided and abetted the murder of Jean Adorno-Caballero in the
vicinity of Calle Ruiz Belvis and Calle Caribe, San Juan, Puerto
Rico, in violation of Puerto Rico Penal Code, Articles 105 and
106, in that, (i) with intent to cause the death of another
person, MARQUEZ-ALEJANDRO, VALDES-GARCIA and others known and
unknown, caused the death of Jean Adorno-Caballero; and fii)
under circumstances evincing a depraved indifference to human

life, MARQUEZ-ALEJANDRO, VALDES-GARCIA, and others known and

 
unknown, recklessly engaged in conduct which created a grave
risk of death to another person, and thereby caused the death of
Adorno-Caballero.
(Title 18, United States Code, Sections 1959(a) (1) and 2.)
COUNT FIVE
(Murder of Jean Adorno-Cabaliero in Connection with a Drug
Crime)
The Grand Jury further charges:
13. On or about June 23, 2006, in the Southern
District of New York and elsewhere, while engaged in an offense
punishable under Section 841 (b) (1) (A) of Title 21, United States
Code, namely, a narcotics conspiracy involving the distribution
of cocaine, JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino Montero,” and
OSCAR VALDES-GARCIA, a/k/a “Pony,” the defendants, and others
known and unknown, intentionally and knowingly killed and
counseled, commanded, induced, procured, and caused the
intentional killing of Jean Adorno-Caballero, and such killing

resulted.

(Title 21, United States Code, Section B48(e) (1) {A}; Title 18,
United States Code, Section 2.)

COUNT SIZ
(Use of a Firearm for the Murder of Jean Adorno-Caballero)

The Grand Jury further charges:
14. On or about June 23, 2006, in the Southern
District of New York and elsewhere, JULIO MARQUE4-ALEJANDRO,

a/k/a “Chino Montero,” and OSCAR VALDES~GARCIA, a/k/a “Pony,”

9

 

 
the defendants, and others known and unknown, during and in
relation to a crime of violence and a narcotics trafficking
crime for which they may be prosecuted in a court of the United
States, namely, the murder of Jean Adorno-Caballero in aid of
racketeering charged in Count Four of this Indictment and a
narcotics conspiracy involving the distribution of cocaine,
willfully and knowingly did use and carry firearms, and, in
Furtherance of such crimes, did possess firearms, and did aid
and abet the use, carrying, and possession of firearms, and in
the course of those crimes did cause the death of a person
through the use of at least one of those firearms, namely the
death of Adorno-Caballero, which killing is murder as defined in
Title 18, United States Code, Section 1111{(a), to wit, MARQUEZ-
ALEJANDRO and VALDES-GARCIA shot and killed, and aided and
abetted the shooting and killing of, Jean Adorno-Caballero in
the vicinity of Calle Ruiz Belvis and Calle Caribe, San Juan,
Puerto Rico.

(Title 18, United States Code, Sections 924(4){1) and 2.)

COUNT SEVEN
(Murder of Ken Gonzalez-Rodriguez)

The Grand Jury further charges:
15. Paragraphs 7 and 8 of Count Two of this
Indictment are repeated and incorporated by reference as though

fully set forth herein.

LQ

 
16. On or about June 23, 2006, in the Southern
District of New York and elsewhere, JULIO MARQUEZ-ALEJANDRO,
a/k/a “Chino Montero,” and OSCAR VALDES-GARCIA, a/k/a “Pony,”
the defendants, and others known and unknown, as consideration
for the receipt of, and as consideration for a promise and

agreement to pay, a thing of pecuniary value from ha ONU, and

 

for the purpose of gaining entrance to and maintaining and

 

increasing position in La ONU, an enterprise engaged in
racketeering activity, as described above, knowingly murdered
and aided and abetted the murder of Ken Gonzalez-Rodriguez in
the vicinity of Calle Ruiz Belvis and Calle Caribe, San Juan,
Puerto Rico, in violation of Puerto Rico Penal Code, Articles
105 and 106, in that, (i) with intent to cause the death of
another person, MARQUEZ-ALEJANDRO, VALDES-GARCIA and others
known and unknown, caused the death of Ken Gonzalez-Rodriguez;
and (ii) under circumstances evincing a depraved indifference to
human life, MARQUEZ-ALEJANDRO, VALDES-GARCIA, and others known
and unknown, recklessly engaged in conduct which created a grave
risk of death to another person, and thereby caused the death of
Gonzalez-Rodriguez.

(Title 18, United States Code, Sections 1959(a) (1) and 2.)

11
COUNT EIGHT
(Murder of Ken Gonzalez-Rodriguez in Connection with a Drug
Crime)
The Grand Jury further charges:
17. On or about June 23, 2006, in the Southern
District of New York and elsewhere, while engaged in an offense
punishable under Section 841(b) (1) (A) of Title 21, United States
Code, namely, a narcotics conspiracy involving the distribution
of cocaine, JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino Montero,” and
OSCAR VALDES-GARCIA, a/k/a “Pony,” the defendants, and others
known and unknown, intentionally and knowingly killed and
counseled, commanded, induced, procured, and caused the
intentional killing of Ken Gonzalez-Rodriguez, and such killing

resulted.

(Title 21, United States Code, Section 848(e) (1) (A); Title 18,
United States Code, Section 2.)

COUNT NINE
(Use of a Firearm for the Murder of Ken Gonzalez-Rodriguez)

The Grand Jury further charges:

18. On or about June 23, 2006, in the Southern
District of New York and elsewhere, JULIO MARQUEZ-ALEJANDRO,
a/k/a “Chino Montero,” and OSCAR VALDES-GARCIA, a/k/a “Pony,”
the defendants, and others known and unknown, during and in
relation to a crime of violence and a narcotics trafficking
crime for which they may be prosecuted in a court of the United

States, namely, the murder of Ken Gonzalez-Rodriguez in aid of

12

 

 
racketeering charged in Count Seven of this Indictment and a
narcotics conspiracy involving the distribution of cocaine,
willfully and knowingly did use and carry firearms, and, in

furtherance of such crimes, did possess firearms, and did aid

 

and abet the use, carrying, and possession of firearms, and in

the course of those crimes did cause the death of a person

 

through the use of at least one of those firearms, namely the
death of Gonzalez-Rodriguez, which killing is murder as defined
in Title 18, United States Code, Section 1111(a), to wit,
MARQUEZ-ALEJANDRO and VALDES-GARCIA shot and killed, and aided
and abetted the shooting and killing of, Ken Gonzalez-Rodriguez
in the vicinity of Calle Ruiz Belvis and Calle Caribe, San Juan,
Puerto Rico.

(Title 18, United States Code, Sections 924(j) (1) and 2.)

COUNT TEN
(Murder of Israel Crespo-Cotto)

The Grand Jury further charges:

19. Paragraphs 7 and 8 of Count Two of this
Indictment are repeated and incorporated by reference as though
fully set forth herein.

20. On or about December 28, 2006, in the Southern
District of New York and elsewhere, JULIO MARQUEZ~ALEJANDRO,
a/k/a “Chino Montero,” and OSCAR VALDES-GARCIA, a/k/a “Pony,”

the defendants, and others known and unknown, as consideration

13
for the receipt of, and as consideration for a promise and
agreement to pay, a thing of pecuniary value from La ONU, and
for the purpose of gaining entrance to and maintaining and
increasing position in La ONU, an enterprise engaged in
racketeering activity, as described above, knowingly murdered
and aided and abetted the murder of Israel Crespo-Cotto in the
vicinity of Building F-15 of the Manuel A. Perez Residential
Area in Hato Rey, Puerto Rico, in violation of Puerto Rico Penal
Code, Articles 105 and 106, in that, (i) with intent to cause
the death of another person, MARQUEZ-ALEJANDRO, VALDES-GARCIA
and otherg known and unknown, caused the death of Israel Crespo-
Cotto; and (ii) under circumstances evincing a depraved
indifference to human life, MARQUEZ-ALEJANDRO, VALDES-GARCIA,
and others known and unknown, recklessly engaged in conduct
which created a grave risk of death to another person, and
thereby caused the death of Crespo-Cotto.

(Title 18, United States Code, Sections 1959(a) (1) and 2.}

COUNT ELEVEN
(Murder of Israel Crespo-Cotto in Connection with a Drug Crime)

The Grand Jury further charges:
21. On or about December 28, 2006, in the Southern
District of New York and elsewhere, while engaged in an offense
punishable under Section 841(b) (1) (A) of Title 21, United States

Code, namely, a narcotics conspiracy involving the distribution

14

 

 
of cocaine, JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino Montero,” and
OSCAR VALDES-GARCIA, a/k/a “Pony,” the defendants, and others
known and unknown, intentionally and knowingly killed and
counseled, commanded, induced, procured, and caused the
intentional killing of Israel Crespo-Cotto, and such killing
resulted.

(Title 21, United States Code, Section 848({e) (1) (A); Title 18,
United States Code, Section 2.)

COUNT 'TWELVE
(Use of a Firearm for the Murder of Israel Crespo-Cotto)

The Grand Jury further charges:

22. On or about December 28, 2006, in the Southern
District of New York and elsewhere, JULIO MARQUEZ-ALEJANDRO,
a/k/a “Chino Montero,” and OSCAR VALDES-GARCIA, a/k/a “Pony,”
the defendants, and others known and unknown, during and in
relation to a crime of violence and a narcotics trafficking
crime for which they may be prosecuted in a court of the United
States, namely, the murder of Israel Crespo-Cotto in aid of
racketeering charged in Count Ten of this Indictment and a
narcotics conspiracy involving the distribution of cocaine,
willfully and knowingly did use and carry firearms, and, in
furtherance of such crimes, did possess firearms, and did aid
and abet the use, carrying, and possession of firearms, and in
the course of those crimes did cause the death of a person

through the use of at least one of those firearms, namely the

15

 

 
death of Crespo-Cotto, which killing is murder as defined in
Title 18, United States Code, Section 1111(a), to wit, MARQUEZ-
ALEJANDRO and VALDES-GARCIA shot and killed, and aided and
abetted the shooting and killing of, Israel Crespo-Cotto in the
vicinity of Building F-15 of the Manuel A. Perez Residential
Area in Hato Rey, Puerto Rico.
(Title 18, United States Code, Sections 924(j) (1) and 2.)
COUNT THIRTEEN
(Murder of Anthony Castro-Carrillo in Connection with a Drug
Crime)
The Grand Jury further charges:

23. On or about May 9, 2007, in the Southern District
of New York and elsewhere, while engaged in an offense
punishable under Section 841(b) (1) (A) of Title 21, United States
Code, namely, a narcotics conspiracy involving the distribution
of cocaine, RALPH LABOY and WILLIAM VASQUEZ-BAEZ, the
defendants, and others known and unknown, intentionally and
knowingly killed and counseled, commanded, induced, procured,
and caused the intentional killing of Anthony Castro-Carrillo,

and such killing resulted.

(Title 21, United States Code, Section 848{e) (1) (A); Title 18,
United States Code, Section 2.)

COUNT FOURTEEN
(Use of a Firearm for the Murder of Anthony Castro-Carrillo}

The Grand Jury further charges:

24. On or about May 9, 2007, in the Southern District

16

 

 
of New York and elsewhere, RALPH LABOY and WILLIAM VASQUEZ4Z-BAEZ,
the defendants, and others known and unknown, during and in
relation to a narcotics trafficking crime for which they may be
prosecuted in a court of the United States, namely, a narcotics
trafficking conspiracy involving the distribution of cocaine,
willfully and knowingly did use and carry firearms, and, in
furtherance of such crime, did possess firearms, and did aid and
abet the use, carrying, and possession of firearms, and in the
course of that crime did cause the death of a person through the
uge of at least one of those firearms, namely the death of
Castro-Carrillo, which killing is murder as defined in Title 18,
United States Code, Section 1i11(a), to wit, LABOY and VASQUEZ-
BAEZ shot and killed, and aided and abetted the shooting and
killing of, Anthony Castro-Carrillo in the vicinity of Calle
Rodriguez Ema, Apartment D-12, Carolina, Puerto Rico.

(Title 18, United States Code, Sections 924(j) (1) and 2.)

COUNT FIFTEEN
(Murder of Carlos Barbosa)

The Grand Jury further charges:

25. Paragraphs 7 and 8 of Count Two of this
Indictment are repeated and incorporated by reference as though
fully set forth herein.

26. On or about March 20, 2009, in the Southern

District of New York and elsewhere, JULIO MARQUEZ-ALEJANDRO,

17

 

 
a/k/a “Chino Montero,” JASON DONES-GONZALEZ, a/k/a “Jason,”
a/k/a “Arrabal,” REINALDO CRUZ-FERNANDEZ, a/k/a “Remy,” and JOSE
VICTOR PELLOT-CARDONA, a/k/a “Vitito,” the defendants, and
others known and unknown, as consideration for the receipt of,
and as consideration for a promise and agreement to pay, a thing
of pecuniary value from La ONU, and for the purpose of gaining
entrance to and maintaining and increasing position in La ONU,
an enterprise engaged in racketeering activity, as described
above, knowingly murdered and aided and abetted the murder of
Carlos Barbosa in the vicinity of a barbershop located on Avenue
Amalia Paoli, Toa Baja, Puerto Rico, in violation of Puerto Rico
Penal Code, Articles 105 and 106, in that, (i) with intent to
cause the death of another person, MARQUEZ-ALEJANDRO, DONES-
GONZALEZ, CRUZ-FERNANDEZ, PELLOT-CARDONA, and others known and
unknown, caused the death of Carlos Barbosa; and (ii) under
circumstances evincing a depraved indifference to human life,
MARQUEZ-ALEJANDRO, DONES-GONZALEZ, CRUAZ- FERNANDEZ , PELLOT-
CARDONA, and others known and unknown, recklessly engaged in
conduct which created a grave risk of death to another person,
and thereby caused the death of Barbosa.

(Title 18, United States Code, Sections 1959(a) (1) and 2.)

18

 

 
COUNT SIXTEEN
(Murder in Carlos Barbosa in Connection with a Drug Crime)

The Grand Jury further charges:
27. On or about March 20, 2009, in the Southern

District of New York and elsewhere, while engaged in an offense
punishable under Section 841(b) (1) (A) of Title 21, United States
Code, namely, a narcotics conspiracy involving the distribution
of cocaine, JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino Montero,”
JASON DONES-GONZALEZ, a/k/a “Jason,” a/k/a “Arrabal,” RETNALDO
CRUY-FERNANDEZ, a/k/a “Remy,” and JOSE VICTOR PELLOT-CARDONA,
a/k/a “Vitito,” the defendants, and others known and unknown,
intentionally and knowingly killed and counseled, commanded,
induced, procured, and caused the intentional killing of Carlos
Barbosa, and such killing resulted.

(Title 21, United States Code, Section 848(e) (1) (A); Title 18,
United States Code, Section 2.)

COUNT SEVENTEEN
(Use of a Firearm for the Murder of Carlos Barbosa)

The Grand Jury further charges:

28. On or about March 20, 2009, in the Southern
District of New York and elsewhere, JULIO MARQUEZ-ALEJANDRO,
a/k/a “Chino Montero,” JASON DONES-GONZALEZ, a/k/a “Jason,”
a/k/a “Arrabal,” REINALDO CRUZ-FERNANDEZ, a/k/a “Remy,” and JOSE
VICTOR PELLOT-CARDONA, a/k/a “Vitito,” the defendants, and

others known and unknown, during and in relation to a crime of

13

 

 
violence and a narcotics trafficking crime for which they may be
prosecuted in a court of the United States, namely, the murder
of Carlos Barbosa in aid of racketeering charged in Count
Fifteen of this Indictment and a narcotics trafficking
conspiracy involving the distribution of cocaine, willfully and
knowingly did use and carry firearms, and, in furtherance of
such crimes, did possess firearms, and did aid and abet the use,
carrying, and possession of firearms, and in the course of those
crimes did cause the death of a person through the use of at
least one of those firearms, namely the death of Barbosa, which
killing is murder as defined in Titie 18, United States Code,
Section 1llll(a), to wit, MARQUEZ-ALEJANDRO, DONES-GONZALEZ,
CRUZ-FERNANDEZ, and PELLOT-CARDONA shot and killed, and aided
and abetted the shooting and killing of, Carlos Barbosa in the
vicinity of a barbershop located on Avenue Amalia Paoli, Toa
Baja, Puerto Rico.

(Title 18, United States Code, Sections 924(j)}) (1) and 2.)

COUNT EIGHTEEN
(Narcotics Conspiracy)

The Grand Jury further charges:

29. From at least in or about 2006, up to and
including in or about 2016, in the Southern District of New York
and elsewhere, JOSE MARTINEZ-DIAZ, a/k/a “Tony Zinc,” and

FERNANDO GOMEZ, the defendants, and others known and unknown,

20

 

 
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

30. It was a part and an object of the conspiracy
that JOSE MARTINEZ-DIAZ, a/k/a “Tony Zinc,” and FERNANDEZ GOMEZ,
the defendants, and others known and unknown, would and did
distribute and possess with the intent to distribute a
controlled substance, in violation of Title 21, United States
Code, Section 841(a) (1).

31. The controlled substance that JOSE MARTINEZ-DIAZ,
a/k/a “Tony Zinc,” and FERNANDO GOMEZ, the defendants, conspired
to distribute and possess with the intent to distribute was five
kilograms and more of mixtures and substances containing a
detectable amount of cocaine, in violation of Title 21, United
States Code, Section 841(b) (1) (A).

32. In furtherance of the conspiracy, FERNANDO GOMEZ,
the defendant, while working as a detective with the City of
Evanston Police Department, obtained firearms from drug dealers,
transported those firearms to Puerto Rico, and provided those
firearms to JOSE MARTINEZ? DIAZ, a/k/a “Tony Zinc,” the
defendant.

33. Also in furtherance of the conspiracy, FERNANDO
GOMEZ, the defendant, would and did join the Drug Enforcement

Administration so that GOMEZ could help members of the narcotics

21

 
conspiracy, including JOSE MARTINEZ~DIAZ, a/k/a “Tony Zinc,”
evade prosecution by law enforcement.
(Title 21, United States Code, Section 846.)

COUNT NINETEEN
(Use and Possession of Firearms)

The Grand Jury further charges:

34. From at least in or about 2006, up to and
including in or about 2016, in the Southern District of New York
and elsewhere, JOSE MARTINEZ-DIAZ, a/k/a “Tony Zinc,” and
FERNANDO GOMEY%, the defendants, during and in relation to a drug
trafficking crime for which they may be prosecuted in a court of
the United States, namely, the narcotics distribution conspiracy
charged in Count Eighteen of this Indictment, knowingly did use
and carry firearms, and, in furtherance of such crimes, did
possess firearms, and did aid and abet the use, carrying, and

possession of firearms, some of which were brandished and

 

discharged.
(Title 18, United States Code, Sections 924(c) (1) (A) (i), (ii),
(iii) and 2.)
SPECIAL FINDINGS AS TO LUIS BLONDET
35. Counts Two and Three of the Indictment are

realleged and incorporated by reference as though fully set
forth herein. As to Counts Two and Three of the Indictment,
alleging the murder of Crystal Martinez-Ramirez, the defendant

LUIS BLONDET, a/k/a “Cabezon";:

22

 

 
a. was 18 years of age or older at the time of
the offenses;

b. intentionally killed Crystal Martinez-
Ramirez (Title 18, United States Code, Section 3591{a) (2) (A));

c. intentionally inflicted serious bodily
injury that resulted in the death of Crystal Martinez-Ramirez
(Title 18, United States Code, Section 3591 (a) (2) (B));

d. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Crystal Martinez-Ramirez died as a direct result of the act
(Title 18, United States Code, Section 3591 (a) (2)(C)); and

e. intentionally and specifically engaged in an
act of violence, knowing that the act created a grave risk of
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and Crystal Martinez-Ramirez
died as a result of the act (Title 18, United States Code,
Section 3591 (a) (2) (D)).

SPECIAL FINDINGS AS TO JULIO MARQUEZ-ALEJANDRO
36. Counts Four, Five, and Six of the Indictment are
realleged and incorporated by reference as though fully set

forth herein. As to Counts Four, Five, and Six of the

23

 

 
Indictment, alleging the murder of Jean Adorno-Caballero, the
defendant JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino Montero”:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Jean Adorno-Caballero died as a direct result of the act (Title
18, United States Code, Section 3591(a) (2) (C));

£. committed the offense after substantial
planning and premeditation to cause the death of a person {Title
18, United States Code, Section 3592(c)(9)); and

gq. intentionally killed or attempted to kill
more than one person in a single criminal episode (Title 18,
United States Code, Section 3592(c)}{16)).

37. Counts Seven, Hight, and Nine of the Indictment
are realleged and incorporated by reference as though fully set
forth herein. As to Counts Seven, Eight, and Nine of the
Indictment, alleging the murder of Ken Gonzalez-Rodriguez, the
defendant. JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino Montero”:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally participated in an act,

24

 

 
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Ken Gonzalez-Rodriguez died as a direct result of the act (Title
18, United States Code, Section 3591 (a) (2) (C));

c. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c)}(9)); and |

d. intentionally killed or attempted to kiil
more than one person in a single criminal episode (Title 18,
United States Code, Section 3592(c) (16)).

38. Counts Ten, Eleven, and Twelve of the Indictment
are realleged and incorporated by reference as though fully set
forth herein. As to Counts Ten, Eleven, and Twelve of the
Indictment, alleging the murder of Israel Crespo-Cotto, the
defendant JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino Montero”:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Israel Crespo-Cotto died as a direct resuit of the act {Title

18, United States Code, Section 3591 (a) (2) (C));

25

 

 
Cc. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592{(c)(9)}; and

d. the victim was particularly vulnerable due
to old age, youth, or infirmity (Title 18, United States Code,
Section 3592(c)(11)).

39, Counts Fifteen, Sixteen, and Seventeen of the
Indictment are realleged and incorporated by reference as though
fully set forth herein. As to Counts Fifteen, Sixteen, and
Seventeen of the Indictment, alleging the murder of Carlos
Barbosa, the defendant JULIO MARQUEZ-ALEJANDRO, a/k/a “Chino
Montero”:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Carlos Barbosa died as a direct result of the act (Title 18,
United States Code, Section 3591{a) (2) (C));

c. in the commission of the offenses, knowingly
created a grave risk of death to one and more persons in
addition to the victim of the offenses (Title 18, United States
Code, Section 3592(c) (5)); and

26

 

 
d. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592({c) (9)).

SPECIAL FINDINGS AS TO OSCAR VALDES-GARCIA
40. Counts Four, Five, and Six of the Indictment are
realleged and incorporated by reference as though fully set
forth herein. As to Counts Four, Five, and Six of the
Indictment, alleging the murder of Jean Adorno-Caballero, the
defendant OSCAR VALDES-GARCIA, a/k/a “Pony”:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally killed Jean Adorno-Caballero
(Title 18, United States Code, Section 3591{a) (2) (A));

c. intentionally inflicted serious bodily
injury that resulted in the death of Jean Adorno-Caballero
(Title 18, United States Code, Section 3591 (a) (2) (B));

d. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Jean Adorno-Caballero died as a direct result of the act (Title
18, United States Code, Section 3591 (a) (2) (C));

e. intentionally and specifically engaged in an

act of violence, knowing that the act created a grave risk of

27

 

 
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and Jean Adorno-Caballero died
as a result of the act (Title 18, United States Code, Section
3591 (a) (2) (D));

£. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592({c)(9)); and

g. intentionally killed or attempted to kill
more than one person in a single criminal episode (Tatle 18,
United States Code, Section 3592({c) (16)).

41. Counts Seven, Eight, and Nine of the Indictment
are realleged and incorporated by reference as though fully set
forth herein. As to Counts Seven, Eight, and Nine of the
Indictment, alleging the murder of Ken Gonzalez-Rodriguez, the
defendant OSCAR VALDES-GARCIA, a/k/a “Pony”:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally killed Ken Gonzalez-Rodriguez
(Title 18, United States Code, Section 3591 (a) (2) (A});

c. intentionally inflicted serious bodily
injury that resulted in the death of Ken Gonzalez-Rodriguez
(Title 18, United States Code, Section 3591 fa) (2) (B));

d. intentionally participated in an act,

28

 

 
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Ken Gonzalez-Rodriguez died as a direct result of the act (Title
18, United States Code, Section 3591 (a) (2) (C));

e. intentionally and specifically engaged in an
act of violence, knowing that the act created a grave risk of
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and Ken Gonzalez-Rodriguez
died as a result of the act (Title 18, United States Code,
Section 3591 (a} (2) (D));

£. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c) (9))}; and

g. intentionally killed or attempted to kill
more than one person in a single criminal episode (Title 18,
United States Code, Section 3592(c} (16))}).

42. Counts Ten, Eleven, and Twelve of the Indictment
are realleged and incorporated by reference as though fully set
forth herein. As to Counts Ten, Eleven, and Twelve of the
Indictment, alleging the murder of Israel Crespo-Cotto, the
defendant OSCAR VALDES-GARCIA, a/k/a “Pony”:

a. was 18 years of age or older at the time of

29

 

 
the offenses;

b. intentionally killed Israel Crespo~-Cotto
(Title 18, United States Code, Section 3591 (a) (2) (A));

Cc. intentionally inflicted serious bodily
injury that resulted in the death of Israel Crespo-Cotto (Title
18, United States Code, Section 3591 (a) (2) (B));

d. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Israel Crespo-Cotto died as a direct result of the act (Title
18, United States Code, Section 3591 (a) (2) (C));

e, intentionally and specifically engaged in an
act of violence, knowing that the act created a grave risk of
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and Israel Crespo-Cotto died
as a result of the act (Title 18, United States Code, Section
3591 (a) (2) (D));

t. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c)(9)); and

g. the victim was particularly vulnerable due

to old age, youth or infirmity (Title 18, United States Code,

30

 

 
Section 3592(c)(11}).
| SPECIAL FINDINGS AS TO RALPH LABOY
43. Counts Thirteen and Fourteen of the Indictment
are realleged and incorporated by reference as though fully set
forth herein. As to Counts Thirteen and Fourteen of the
Indictment, alleging the murder of Anthony Castro-Carrillo, the
defendant RALPH LABOY:

a. was 18 years of age or older at the time of
the otfenses;

b. | intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Anthony Castro-Carrillo died as a direct result of the act
(Title 18, United States Code, Section 3591 (a) (2) (C));

c. committed the offense as consideration for
the receipt, or in the expectation of the receipt of anything of
pecuniary value (Title 18, United States Code, Section
3592 (c)(8)}; and

d. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c)(9)).

SPECIAL FINDINGS AS TO WILLIAM VASQUEZ-BAEZ

44. Counts Thirteen and Fourteen of the Indictment

31

 

 
are realleged and incorporated by reference as though fully set
forth herein. As to Counts Thirteen and Fourteen of the
Indictment, alleging the murder of Anthony Castro-Carrillo, the
defendant WILLIAM VASQUEZ-BAEZ:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Anthony Castro-Carrillo died as a direct result of the act
(Title 18, United States Code, Section 3591 (a) (2) (C));

Cc. committed the offense as consideration for
the receipt, or in the expectation of the receipt of anything of
pecuniary value (Title 18, United States Code, Section
3592(c) (8)); and

d. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c) (9)).

SPECIAL FINDINGS AS TO JASON DONES -GONZALEZ

45. Counts Fifteen, Sixteen, and Seventeen of the
Indictment are realleged and incorporated by reference as though
fully set forth herein. As to Counts Fifteen, Sixteen, and

Seventeen of the Indictment, alleging the murder of Carlos

32

 
Barbosa, the defendant JASON DONES-GONZALEZ, a/k/a “Jason,”
a/k/a “Arrabal":

a. was 18 years of age or older at the time of
the offenses;

b. intentionally killed Carlos Barbosa (Title
18, United States Code, Section 3591 (a) (2} (A));

c. intentionally inflicted serious bodily
injury that resulted in the death of Carlos Barbosa (Titie 18,
United States Code, Section 3591{a) (2) (B));

d. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Carlos Barbosa died as a direct result of the act (Title 18,
United States Code, Section 3591(a) (2) (C));

e. intentionally and specifically engaged in an
act of violence, knowing that the act created a grave risk of
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and Carlos Barbosa died as a
result of the act (Title 18, United States Code, Section
3591 (a) (2) (D));

£, in the commission of the offenses, knowingly

created a grave risk of death to one and more persons in

33

 

 
addition to the victim of the offenses (Title 18, United States
Code, Section 3592{c)(5)); and

g. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c) (9)).

SPECIAL FINDINGS AS TO REINALDO CRUZ- FERNANDEZ

46. Counts Fifteen, Sixteen, and Seventeen of the
Indictment are realleged and incorporated by reference as though
fully set forth herein. As to Counts Fifteen, Sixteen, and
Seventeen of the Indictment, alleging the murder of Carlos
Barbosa, the defendant REINALDO CRUZ-FERNANDEZ, a/k/a “Remy” ;

a. was 18 years of age or older at the time of
the offenses;

b. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Carlos Barboga died as a direct result of the act (Title 18,
United States Code, Section 3591 (a) (2) (C));

c. in the commission of the offenses, knowingly
created a grave risk of death to one and more persons in
addition to the victim of the offenses (Title 18, United States
Code, Section 3592(c}(5)); and

d. committed the offense after substantial

34

 

 
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c)(9)).

SPECIAL FINDINGS AS TO JOSH VICTOR PELLOT-CARDONA

 

47. Counts Fifteen, Sixteen, and Seventeen of the
Indictment are realleged and incorporated by reference as though
fully set forth herein. As to Counts Fifteen, Sixteen, and
Seventeen of the Indictment, alleging the murder of Carlos
Barbosa, the defendant JOSE VICTOR PELLOT-CARDONA, a/k/a
“Vitito"”:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally killed Carlos Barbosa (Title
18, United States Code, Section 3591 (a) (2) (A));

a. intentionally inflicted serious bodily
injury that resulted in the death of Carlos Barbosa (Title 18,
United States Code, Section 3591{a) (2) (B));

d. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Carlos Barbosa died as a direct result of the act (Title 18,
United States Code, Section 3591 (a) (2) (C));

e. intentionally and specifically engaged in an

act of violence, knowing that the act created a grave risk of

35

 
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and Carlos Barbosa died as a
result of the act (Title 18, United States Code, Section
3591{a) (2) (D));

f. in the commission of the offenses, knowingly
created a grave risk of death to one and more persons in
addition to the victim of the offenses (Title 18, United States
Code, Section 3592{c){(5)}); and

g. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c) (9)).

FORFEITURE ALLEGATION AS TO COUNT ONE

48. As a result of committing the offense charged in
Count One of this Indictment, JULIO MARQUEZ-ALEJANDRO, a/k/a
“Chino Montero,” LUIS BLONDET, a/k/a “Cabezon,” OSCAR VALDES ~-
GARCIA, a/k/a “Pony,” JASON DONES-GONZALEZ, a/k/a “Jason,” a/k/a
“Arrabal,” JOSE VICTOR PELLOT-CARDONA, a/k/a “Vitito,” REINALDO
CRUYZ-FERNANDEZ, a/k/a “Remy,” and JOSE MARTINEZ-DIAZ, a/k/a
“Tony Zinc,” the defendants, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 1963:

a. any interest acquired or maintained as a
result of the offense charged in Count One;

b. any interest in, security of, claim against,

36

 

 
or property or contractual right of any kind affording a source
of influence over any enterprise established, operated,
controlled, conducted, or participated in the conduct of as a
result of the offense charged in Count One; and

c. any property constituting, or derived from,
any proceeds obtained, directly or indirectly, from the offense
charged in Count One.

49, The interests of the defendants subject to
forfeiture to the United States pursuant to Title 18, United
States Code, Section 1963(a)(1), and (3), include but are not
limited to, a sum that represents the gross proceeds received by
the defendants pursuant to their racketeering activities as
charged in Count One of the Indictment during the relevant time
period charged in the Indictment and all interests and proceeds
traceable thereto.

FORFEITURE ALLEGATION AS TO COUNT EIGHTEEN

 

50. As a result of committing the controlled
substance offense charged in Count Eighteen of this Indictment,
JOSE MARTINEZ-DIAZ, a/k/a “Tony Zinc,” and FERNANDO GOMEZ, the
defendants, shall forfeit to the United States, pursuant to
Title 21, United States Code, Section 853, any and all property
constituting or derived from any proceeds the defendant obtained
directly or indirectly as a result of the said violation and any

and all property used or intended to be used in any manner or

37

 

 
part to commit and to facilitate the commission of the narcotics
violation alleged in Count Eighteen of this Indictment,
including but not limited to, a sum in United States currency
representing the amount of all proceeds obtained as a result of
the controlled substance offense charged in Count Eighteen of
the Indictment.

Substitute Assets Provision

 

51. If any of the above-described forfeitable
property, as a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18,
United States Code, Section 1963(m)}, to seek forfeiture of any
other property of said defendants up to the value of the above
forfeitable property.

(Title 18, United States Code, Section 1963; Title 21, United

38

 

 

 
States Code,

i

 

MoO,
Nou Ns B® \ WA)
FOREPERSON .

Section 853.)

39

 

 

GEOFFREY S. BERMAN yep
United States Attorney

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ vv. —
JULIO MARQUEZ~ALEJANDRO,

a/k/a “Chino Montero,” et al.,
Defendants.

 

SEALED SUPERSEDING INDICTMENT

 

S5 16 Cr. 387 (IMF)

(18 U.S.C. §§ 1962, 1959,
924(j) and 2; 21 U.S.C. § 848(e).}

GEOFFREY S. BERMAN
United States Attorney.

 

 

vO ANTRUE BILL

ce ss a

Pon JN MA 4
Foreperson.

 

 

 
